                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6                                            SAN JOSE DIVISION

                                   7

                                   8        OPTRONIC TECHNOLOGIES, INC,                       Case No.16-cv-06370-EJD (VKD)
                                                          Plaintiff,
                                   9
                                                                                              ORDER RE ADMINISTRATIVE
                                                    v.                                        MOTION FOR LEAVE TO FILE
                                  10
                                                                                              DOCUMENTS UNDER SEAL
                                  11        NINGBO SUNNY ELECTRONIC CO.,
                                            LTD., et al.,                                     Re: Dkt. No. 171
                                  12
Northern District of California




                                                          Defendants.
 United States District Court




                                  13

                                  14             In connection with three joint discovery dispute letters, the parties have briefed Orion’s

                                  15   administrative motion to file under seal portions of those submissions. Dkt. Nos. 171 (Section

                                  16   II),1 179.

                                  17             Having considered the parties’ respective submissions, the Court grants in part and denies

                                  18   in part Orion’s administrative motion.

                                  19   I.        BACKGROUND
                                  20             Section II of Orion’s administrative motion concerns materials filed with the Court in

                                  21   connection with three discovery disputes (Dkt. Nos. 173, 174, 175). Orion asks the Court not to

                                  22   seal certain materials, which defendants have designated “Confidential” or “Highly Confidential”

                                  23   under the protective order in this action. These materials are attached as exhibits to the Fisher

                                  24   Declaration (Dkt. No. 171-1):

                                  25             1. Exhibit 1: Portions of Joint Discovery Letter Brief re Subject-Matter Waiver of
                                                    Privilege re FTC Inquiry
                                  26
                                  27

                                  28   1
                                           The Court addressed Section I of Dkt. No. 171 in an earlier order.
                                              2. Exhibit 2: Portions of Joint Discovery Letter Brief re Depositions of Defendants’
                                   1             Witnesses James Chiu and Peter Ni
                                   2
                                              3. Exhibit 3: Deposition of Peter Ni
                                   3
                                              4. Exhibit 4: Deposition of James Chiu
                                   4
                                              5. Exhibit 5: Computer disk with video of Peter Ni deposition
                                   5
                                              6. Exhibit 6: Computer disk with video of James Chiu deposition
                                   6
                                              7. Exhibit 7: Deposition of James Chiu
                                   7
                                              8. Exhibit 8: Deposition of Peter Ni
                                   8

                                   9          9. Exhibit 9: Rule 30(b)(6) deposition of James Chiu

                                  10          10. Exhibit 10: Portions of Joint Discovery Letter Brief re Deposition of Defendants’ Rule
                                                  30(b)(6) Designee
                                  11
                                              11. Exhibit 11: Rule 30(b)(6) deposition of James Chiu
                                  12
Northern District of California




                                              12. Exhibit 12: Computer disk with video of defendants’ Rule 30(b)(6) designee
 United States District Court




                                  13
                                              13. Exhibit 13: Rule 30(b)(6) deposition of James Chiu
                                  14

                                  15   Dkt. No. 171. Defendants Ningbo Sunny Electronic Co., Ltd., Sunny Optics, Inc., and Meade

                                  16   Instruments Corp. ask the Court to seal some, but not all, of this material. See Dkt. No. 179.

                                  17   II.    LEGAL STANDARDS

                                  18          Civil Local Rule 79-5 requires that where a party seeks to file under seal a document

                                  19   designated as confidential by the opposing party pursuant to a protective order, the designating

                                  20   party must submit a declaration establishing the material sought to be sealed meets the applicable

                                  21   criteria for sealing. Civil L.R. 79-5(e)(1). In addition, the request to seal must be narrowly

                                  22   tailored to seal only the sealable material. Civil L.R. 79-5(d). In considering a sealing request, the

                                  23   Court begins with the strong presumption in favor of access by the public to judicial records and

                                  24   documents. Kamakana v. City & Cty. of Honolulu, 447 F.3d 1172, 1178-79 (9th Cir. 2006).

                                  25          Where the judicial records at issue relate to dispositive motions or other motions that are

                                  26   more than “tangentially related” to the merits of the case, the party seeking to seal the records

                                  27   must overcome the presumption by offering “compelling reasons supported by specific factual

                                  28   findings that outweigh the general history of access and the public policies favoring disclosure.”

                                                                                         2
                                   1   Id. at 1178-79 (internal quotation marks and citation omitted). Compelling reasons to seal judicial

                                   2   records may exist when those records are filed for an improper purpose, such as to release trade

                                   3   secrets. Id. at 1179. However, the fact that disclosure of the records may lead to a party’s

                                   4   embarrassment or even exposure to further litigation does not, without more, require the Court to

                                   5   seal its records. Id.

                                   6           The strong presumption of public access does not apply to judicial records that are not

                                   7   related, or only tangentially related, to the merits of a case. Center for Auto Safety v. Chrysler

                                   8   Group, LLC, 809 F.3d 1092, 1101 (9th Cir.), cert. denied sub nom. FCA U.S. LLC v. Ctr. for Auto

                                   9   Safety, 137 S. Ct. 38 (2016); Kamakana, 447 F.3d at 1179. For such records, a party seeking to

                                  10   seal documents or information must meet the lower “good cause” standard of Rule 26(c) of the

                                  11   Federal Rules of Civil Procedure. Center for Auto Safety, 809 F.3d at 1098-99; Kamakana, 447

                                  12   F.3d at 1179-80. The “good cause” standard requires a particularized showing that disclosure will
Northern District of California
 United States District Court




                                  13   cause specific prejudice or harm. Phillips ex rel. Estates of Byrd v. General Motors Corp., 307

                                  14   F.3d 1206, 1210-11 (9th Cir. 2002) (citation omitted).

                                  15           Orion argues that the “good cause” standard governs the Court’s consideration of the

                                  16   parties’ sealing requests and objections thereto because these discovery motions are only

                                  17   tangentially related to the merits of the case. See Dkt. No. 171 at 2. Defendants do not dispute the

                                  18   application of this standard. The Court agrees that the “good cause” standard applies to the

                                  19   discovery-related portion of Orion’s administrative motion.

                                  20   III.    DISCUSSION
                                  21           Defendants ask the Court to seal portions of Exhibits 7, 8, 9, 11 and 13 to the Fisher

                                  22   Declaration, each of which is an excerpt of deposition testimony from a witness for defendants.

                                  23   Dkt. No. 179. For each such excerpt, defendants rely on the declaration of James Chiu.

                                  24   Defendants ask the Court to seal the following deposition testimony:

                                  25
                                                Exhibit 7      Deposition of James Chiu, pp. 23-27 and 115-119
                                  26
                                                Exhibit 8      Deposition of Peter Ni, pp. 80-85, 181-186 and 192
                                  27
                                                Exhibit 9      Rule 30(b)(6) deposition of James Chiu, pp. 167-177
                                  28
                                                                                         3
                                   1              Exhibit 11    Rule 30(b)(6) deposition of James Chiu, pp. 111-114 and 179-
                                                                180
                                   2
                                                  Exhibit 13    Rule 30(b)(6) deposition of James Chiu, pp. 151-152, 159,
                                   3                            205, 210-211, 216:15, 217:1-2, 218:13, 218:21 and 219-222
                                   4
                                              A.        Exhibits 7-9
                                   5
                                              According to Mr. Chiu, the cited deposition testimony in Exhibits 7-9 discloses
                                   6
                                       confidential payment and credit terms for defendants’ customers. Defendants consider this
                                   7
                                       information highly confidential and competitively-sensitive information, and they argue that
                                   8
                                       disclosure of this deposition testimony would harm to defendants’ business and financial interests.
                                   9
                                       Dkt. No. 179, ¶¶ 4-9. Orion offers no explanation in support of its view that these materials do not
                                  10
                                       meet the “good cause” standard for sealing.
                                  11
                                              The Court has reviewed the above-referenced portions of Exhibits 7-9 and finds that
                                  12
Northern District of California




                                       defendants have established that these deposition excerpts are sealable for the reasons stated in
 United States District Court




                                  13
                                       Mr. Chiu’s declaration, and that there is good cause to maintain them under seal.
                                  14
                                              B.        Exhibit 11
                                  15
                                              Exhibit 11 contains excerpts from the Rule 30(b)(6) deposition of Mr. Chiu. The
                                  16
                                       testimony at pages 111-114 of the deposition discloses confidential information of certain of
                                  17
                                       defendants’ customers and reflects an internal discussion of how defendants chose to supply those
                                  18
                                       customers. The testimony at pages 179-180 of the deposition refers to how defendants do or do
                                  19
                                       not calculate profits, but contains no substantive information about sales or profits. According to
                                  20
                                       Mr. Chiu, both excerpts include confidential business information of defendants, and that public
                                  21
                                       disclosure of the testimony would negatively affect defendants’ relationships with its customers or
                                  22
                                       permit competitors to gain insight into many aspects of defendants’ business. Orion offers no
                                  23
                                       explanation in support of its view that these materials do not meet the “good cause” standard for
                                  24
                                       sealing.
                                  25
                                              The Court is persuaded that the testimony at pages 111-114 does contain competitively-
                                  26
                                       sensitive information concerning defendants’ customers and customer relationships for the reasons
                                  27
                                       described in Mr. Chiu’s declaration, and concludes that good cause exists to maintain this
                                  28
                                                                                         4
                                   1   testimony under seal. However, the Court is not persuaded that sealing is warranted for the

                                   2   testimony at pages 179-180. This deposition testimony contains very little substantive information

                                   3   at all, and certainly does not contain actual “profits information” or any information about

                                   4   defendants’ “financial health” or “cash flow.” Defendants have not established good cause to seal

                                   5   the testimony at pages 179-180 and that portion of Exhibit 11 must be filed on the public record.

                                   6            C.      Exhibit 13
                                   7            Exhibit 13 also contains excerpts from the Rule 30(b)(6) deposition of Mr. Chiu. The

                                   8   testimony at pages 151-152, 159, 205, and 210-211 of the deposition includes a discussion of

                                   9   defendants’ profits and how those profits are calculated. The testimony at pages 216:15, 217:1-2,

                                  10   218:13, 218:21 and 219-222 of the deposition includes information about defendants’ specific

                                  11   pricing of particular products. According to Mr. Chiu, this type of financial information is

                                  12   competitively-sensitive business information of defendants. Orion offers no explanation in
Northern District of California
 United States District Court




                                  13   support of its view that these materials do not meet the “good cause” standard for sealing.

                                  14            For the reasons stated in Mr. Chiu’s declaration, the Court concludes that good cause exists

                                  15   to maintain the cited portions of Exhibit 13 under seal.

                                  16   IV.      CONCLUSION
                                  17            In summary, the following material may remain under seal:

                                  18         Dkt. No.    Document                    Under Seal
                                  19
                                             171-16      Fisher Declaration (Dkt.    Deposition of James Chiu, pp. 23-27 and 115-119
                                  20                     No. 171-1), Exhibit 7

                                  21         171-18      Fisher Declaration (Dkt.    Deposition of Peter Ni, pp. 80-85, 181-186 and
                                                         No. 171-1), Exhibit 8       192
                                  22
                                             171-20      Fisher Declaration (Dkt.    Rule 30(b)(6) deposition of James Chiu, pp. 167-
                                  23                     No. 171-1), Exhibit 9       177
                                  24
                                             171-24      Fisher Declaration (Dkt.    Rule 30(b)(6) deposition of James Chiu, pp. 111-
                                  25                     No. 171-1), Exhibit 11      114

                                  26         171-28      Fisher Declaration (Dkt.    Rule 30(b)(6) deposition of James Chiu, pp. 151-
                                                         No. 171-1), Exhibit 13      152, 159, 205, 210-211, 216:15, 217:1-2, 218:13,
                                  27                                                 218:21 and 219-222
                                  28
                                                                                         5
                                   1          The remainder of the material that is the subject of Orion’s administrative motion must be

                                   2   filed in the public record four days after entry of this order:

                                   3       Dkt. No.      Document                          Public Record
                                   4
                                           171-4         Fisher Declaration (Dkt. No.      Entire document
                                   5                     171-1), Exhibit 1

                                   6       171-6         Fisher Declaration (Dkt. No.      Entire document
                                                         171-1), Exhibit 2
                                   7
                                           171-8         Fisher Declaration (Dkt. No.      Entire document
                                   8                     171-1), Exhibit 3
                                   9
                                           171-10        Fisher Declaration (Dkt. No.      Entire document
                                  10                     171-1), Exhibit 4

                                  11       171-12        Fisher Declaration (Dkt. No.      Entire document
                                                         171-1), Exhibit 5
                                  12
Northern District of California
 United States District Court




                                           171-14        Fisher Declaration (Dkt. No.      Entire document
                                  13                     171-1), Exhibit 6
                                  14
                                           171-22        Fisher Declaration (Dkt. No.      Entire document
                                  15                     171-1), Exhibit 10

                                  16       171-24        Fisher Declaration (Dkt. No.      All pages except pp. 111-114
                                                         171-1), Exhibit 11
                                  17
                                           171-26        Fisher Declaration (Dkt. No.      Entire document
                                  18                     171-1), Exhibit 12
                                  19
                                           171-34        Fisher Declaration (Dkt. No.      Entire document
                                  20                     171-1), Exhibit 16

                                  21          IT IS SO ORDERED.
                                  22   Dated: December 14, 2018
                                  23
                                                                                                         VIRGINIA K. DEMARCHI
                                  24                                                                     United States Magistrate Judge
                                  25

                                  26
                                  27

                                  28
                                                                                          6
